1

2

3

4

5

6                               UNITED STATES DISTRICT COURT

7                                      DISTRICT OF NEVADA

8                                                 ***

9     JAMES LAMONT MOORE,                                 Case No. 2:19-cv-02110-KJD-DJA

10                                      Petitioner,                     ORDER
             v.
11
      JERRY HOWELL, et al.,
12
                                    Respondents.
13

14          Petitioner James Lamont Moore has submitted a pro se petition for writ of

15   habeas corpus pursuant to 28 U.S.C. § 2254. He has responded to this court’s show-

16   cause order (see ECF No. 7). The court has reviewed the petition pursuant to Habeas

17   Rule 4, and respondents shall file a response.

18          A petition for federal habeas corpus should include all claims for relief of which

19   petitioner is aware. If petitioner fails to include such a claim in his petition, he may be

20   forever barred from seeking federal habeas relief upon that claim. See 28 U.S.C.

21   §2254(b) (successive petitions). If petitioner is aware of any claim not included in his

22   petition, he should notify the court of that as soon as possible, perhaps by means of a

23   motion to amend his petition to add the claim.

24          IT IS THEREFORE ORDERED that respondents shall file a response to the

25   petition, including potentially by motion to dismiss, within ninety (90) days of service of

26   the petition, with any requests for relief by petitioner by motion otherwise being subject

27   to the normal briefing schedule under the local rules. Any response filed shall comply

28   with the remaining provisions below, which are entered pursuant to Habeas Rule 5.

                                                      1
1
            IT IS FURTHER ORDERED that any procedural defenses raised by respondents
2
     in this case shall be raised together in a single consolidated motion to dismiss. In other
3
     words, the court does not wish to address any procedural defenses raised herein either
4
     in seriatum fashion in multiple successive motions to dismiss or embedded in the
5
     answer. Procedural defenses omitted from such motion to dismiss will be subject to
6
     potential waiver. Respondents shall not file a response in this case that consolidates
7
     their procedural defenses, if any, with their response on the merits, except pursuant to
8
     28 U.S.C. § 2254(b)(2) as to any unexhausted claims clearly lacking merit. If
9
     respondents do seek dismissal of unexhausted claims under § 2254(b)(2): (a) they shall
10
     do so within the single motion to dismiss not in the answer; and (b) they shall
11
     specifically direct their argument to the standard for dismissal under § 2254(b)(2) set
12
     forth in Cassett v. Stewart, 406 F.3d 614, 623-24 (9th Cir. 2005). In short, no
13
     procedural defenses, including exhaustion, shall be included with the merits in an
14
     answer. All procedural defenses, including exhaustion, instead must be raised by
15
     motion to dismiss.
16
            IT IS FURTHER ORDERED that, in any answer filed on the merits, respondents
17
     shall specifically cite to and address the applicable state court written decision and state
18
     court record materials, if any, regarding each claim within the response as to that claim.
19
            IT IS FURTHER ORDERED that petitioner shall have 45 days from service of
20
     the answer, motion to dismiss, or other response to file a reply or opposition, with any
21
     other requests for relief by respondents by motion otherwise being subject to the normal
22
     briefing schedule under the local rules.
23
            IT IS FURTHER ORDERED that any additional state court record exhibits filed
24
     herein by either petitioner or respondents shall be filed with a separate index of exhibits
25
     identifying the exhibits by number. The CM/ECF attachments that are filed further shall
26
     be identified by the number of the exhibit in the attachment.
27

28
                                                  2
1
            IT IS FURTHER ORDERED that the parties SHALL SEND courtesy copies of all
2
     pleadings and indices of exhibits only in this case to the Clerk of Court, 400 S. Virginia
3
     St., Reno, NV, 89501, directed to the attention of “Staff Attorney” on the outside of the
4
     mailing address label. Additionally, in the future, all parties shall provide courtesy copies
5
     of any additional exhibits submitted to the court in this case, in the manner described
6
     above.
7
            IT IS FURTHER ORDERED that the Clerk shall file petitioner’s motion for
8
     appointment of counsel (ECF No. 1-3).
9
            IT IS FURTHER ORDERED that petitioner’s motion for appointment of counsel
10
     (ECF No. 1-3) is DENIED.
11

12

13          DATED: 18 March 2020.

14

15                                                     KENT J. DAWSON
                                                       UNITED STATES DISTRICT JUDGE
16

17

18

19

20

21

22

23

24

25

26

27

28
                                                  3
